DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a cooling system for an aircraft power plant, comprising: a ram air inlet duct; a cooling plenum having an inlet fluidly connected to an outlet of the ram air inlet duct, a first outlet and a second outlet, the first outlet selectively closable; a heat exchanger including at least one first conduit having an inlet fluidly connected to the cooling plenum and at least one second conduit in heat exchange relationship with the at least one first conduit and fluidly connectable to a coolant circuitry of the aircraft power plant, the at least one first conduit having an outlet fluidly connected to the first outlet and the second outlet of the cooling plenum; and a flow inducing device operable for selectively inducing a flow of air from the inlet of the cooling plenum to the second outlet thereof when the first outlet of the cooling plenum is closed. The cited pertinent art teach various aspects of a ram cooling system for aircrafts, but none teach the connection of a ram inlet to a cooling plenum for a coolant circuit and heat exchanger while having a selectively closable second outlet as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747